DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicants’ response of 2/26/2021 has been considered and entered in the record. Claims 1-4, 6-7, 9-15, 17-18, 22-23 and 25-26 are under consideration. The rejections of the previous Office action are withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.  

				     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al (US 2017/0117209)  in view of Khaselev et al (US 2012/0114927).
With respect to Claim 23, Benedikt et al  et al discloses a method of die and clip attachment comprising: providing a clip (Figure 3), a die (Figure 3) and a substrate (Figure 3, Lead Frame); laminating a sinterable silver film (Figure 3, 12; paragraphs 28-32) on the die and the substrate (Figure 3, 10 and paragraphs 29-30), wherein the silver film comprises silver particles and silver is the only metallic component in the sinterable silver film (paragraphs 28-32); placing the die on the substrate (Figure 3); placing the clip (Figure 3) on the die and the substrate (Figure 3) to create a substrate, die and clip package; and sintering the substrate, die and clip package, including sintering the sinterable silver film to convert the silver particles to a dense metal film. See Figure 3 and corresponding text; paragraphs 35-36; and Claims 2 and 5. As the sinterable silver film is sintered, a metallic silver joint is inherently formed between the die and the substrate.

Khaselev et al is relied upon to disclose that the sintering film can be applied to the die or the substrate to which the die is sintered to. See the Abstract; and paragraphs 11-14, 51-60 and 75. Moreover, Khaselev et al is  relied upon to disclose a sintering process which is performed at a temperature 50 to 175 degrees Celcius at a pressure of less than 40 MPa for a time of 0.25 to about 30 minutes. See  paragraphs 3 and 10-14.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the sintering film to the die instead of the substrate in the process of Benedikt et al, for its known benefit in attaching the die to the substrate, as disclosed by Khaselev et al. The application of an adhesive to either one of the two components to be attached is prima facie obvious in view of the cited references. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use  time, temperature and pressure ranges of Khaselev et al, in the sintering process of attaching a die, clip and substrate of Benedik et al et al, for their known  benefit in the art  as reaction conditions in a sintering process. The use of  known sintering process reaction conditions in the art, for their known benefit, sintering, would have been prima facie obvious, to one of ordinary skill in the art.
With respect to Claims 25-26, the ranges of Khaselev et al overlap the claimed ranges, and would be prima facie obvious to a practitioner of the art. Overlapping ranges are prima facie obvious. See In re Wertheim , 191 USPQ 90 (CCPA 1976).


Claims 1- 4, 6-7, 9-15, 17-18  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al (US 2017/0117209) in view of Shearer et al (US 2014/0131898) and Khaselev et al (US 2012/0114927).
	With respect to Claim 1, Benedikt et al  et al discloses a method of die and clip attachment comprising: providing a clip (Figure 3), a die (Figure 3) and a substrate (Figure 3, Lead Frame); laminating a sinterable silver film (Figure 3, 12; paragraphs 28-32) on the die and the substrate (Figure 3, 10 and paragraphs 29-30), wherein the silver film comprises silver particles and silver is the only metallic component in the sinterable silver film (paragraphs 28-32); placing the die on the substrate (Figure 3); placing the clip (Figure 3) on the die and the substrate (Figure 3) to create a substrate, die and clip package; and sintering the substrate, die and clip package, including sintering the sinterable silver film to convert the silver particles to a dense metal film. See Figure 3 and corresponding text; paragraphs 35-36; and Claims 2 and 5. As the sinterable silver film is sintered, a metallic silver joint is inherently formed between the die and the substrate.
	Benedikt et al differs from the Claims at hand in that Benedikt et al do not disclose depositing a tack agent on the substrate; do not disclose that the die is placed on the substrate with the sinterable silver film on the die; and do not disclose the sintering pressure, temperature and pressure ranges as required by the Claims at hand. 

 Shearer et al discloses a method of die and clip attachment comprising: providing a clip (Figure 2, 10), a die (Figure 2, 40) and a substrate (Figure 2, 70); laminating a sinterable silver film (metallization layers 30 and 50, Figure 2, paragraphs 52 and 53) on the die (paragraphs 66-70); depositing a tack agent on the substrate (paragraph 47); placing the die on the substrate (Figure 2 and paragraphs 66-70); placing the clip (Figure 2, 10) on the die (Figure 2, 40) and the substrate (Figure 2, 70) to create a 
	It would have obvious to one of ordinary skill in the art, before the effective date of the invention, to deposit a tacking agent on a substrate in the process of Benedikt et al, for its known benefit in the art of creating a temporary bond to hold the components in place in a silver sintering process as disclosed by Shearer et al. The use of a known step, application of tack agent on a substrate, for its known function of creating a temporary bond, would be obvious to one of ordinary skill in the art. As both references are drawn to silver soldering processes, a prima facie case of obviousness is established. 
	Moreover, Benedikt et al do not disclose that the die is placed on the substrate with the sinterable silver film on the die; and do not disclose the sintering pressure, temperature and pressure ranges as required by the Claims at hand. 
	Shearer also discloses that the sinterable material can be applied to the die. See paragraph 15.
Khaselev et al is relied upon to disclose that the sintering film can be applied to the die or the substrate to which the die is sintered to. See the Abstract; and paragraphs 11-14, 51-60 and 75.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the sintering film to the die instead of the substrate in the process of Benedikt et al, for its known benefit in attaching the die to the substrate, as disclosed by Shearer et al and Khaselev et al. The application of an adhesive to either one of the two components to be attached is prima facie obvious in view of the cited references.

With respect to Claims 2-3 , Khaselev et al is simply relied upon to disclose a sintering process which is performed at a temperature 50 to 175 degrees Celcius at a pressure of less than 40 MPa for a 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the sintering press; and time, temperature and pressure ranges of Khaselev et al, in the sintering process of attaching a die, clip and substrate of Benedikt et al and Shearer et al, for its known  benefit in the art as a sintering process. The use of a known sintering process in the art, for its known benefit, silver sintering, would have been prima facie obvious, to one of ordinary skill in the art.
	With respect to Claim 4, the die is laminated individually or as a whole wafer followed by dicing. See paragraphs 41-44 and 97 of Shearer et al. As both references are drawn to silver soldering processes, the use of a known step, for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 6, the sinterable film is achieved in a lamination press or in a die bonding machine. See paragraphs 97 and 104-105 of Shearer et al. As both references are drawn to silver soldering processes, the use of a known step, for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 7, the laminated die is collected and stored in a waffle pack or in a dicing tape. See paragraphs 97 and 104-105 of Shearer et al. As both references are drawn to silver soldering processes, the use of a known step, for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 9, the tack agent is dispensed on the substrate to place and held in position before the components have been moved to the sintering press. See paragraphs 47, 50 and 68 of Shearer et al.
With respect to Claim 10, the tack agent provides temporary attachment of the die and the clip to the substrate. See paragraphs 49-50, 64-68 and 105-107 of Shearer et al.

With respect to Claim 12, the die is placed on the substrate with a die bonder, and secured in the position with the tack agent. See paragraphs 47 and 104-107 of Shearer et al.
	With respect to Claim 13, the clip is placed on the substrate with a pick and place machine or an epoxy die bonder, and secured in the position with the tack agent. See paragraphs 47 and 104-105 of Shearer et al.

With respect to 14-15, Khaselev et al is simply relied upon to disclose a sintering process which is performed at a temperature 50 to 175 degrees Celcius at a pressure of less than 40 MPa for a time of 0.25 to about 30 minutes. See  paragraphs 3 and 10-14 Moreover, Khaselev discloses the use of a sintering press having a pressure tool and a heated platen. See paragraphs 59-63. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the sintering press; and time, temperature and pressure ranges of Khaselev et al, in the sintering process of attaching a die, clip and substrate of Benedikt et al and Shearer et al, for its known  benefit in the art as a sintering process. The use of a known sintering process in the art, for its known benefit, silver sintering, would have been prima facie obvious, to one of ordinary skill in the art.
With respect to Claim 14, Khaselev et al disclose a sintering press having a pressure tool and a heated platen. See paragraphs 59-63.
With respect to Claims 15, Khaselev et al discloses overlapping temperature pressure and time ranges. See paragraphs 3 and 10-14. Overlapping ranges are prima facie obvious. See In re Wertheim , 191 USPQ 90 (CCPA 1976).
prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 18, and the limitation “the spacing between the clips is matched to dies positioned on the substrate”, the limitation is inherent as the clips are placed on the dies and their spacing would match the dies.
	With respect to Claim 22, Shearer et al disclose the placing the die  (Figure 2, 40) on the substrate (Figure 2, 70) is via the tack agent (paragraph 47) and the silver film (Figure 3, 50); the placing the clip (Figure 2, 10) on the die (Figure 2, 40) is via the silver film (Figure 2, 30); the placing the clip (Figure 2, 10) on the die (Figure 2, 40) is via the silver film (Figure 2, 30); the placing the clip (Figure 2, 10) on the substrate (Figure 2, 70) is via the tack agent (paragraph 47) and the silver film (Figure 2, 30 and 50); and the tack agent provides temporary attachment of the die and the clip to the substrate. See Figure 2 and corresponding text.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sontheimer (US 2012/0061815) is simply relied upon to show that sinterable silver films can be applied to a chip, to a substrate or both, to provide a bond. See paragraph 47.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272 2194.  The fax phone number for the organization where this application or proceeding is assigned is 571273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



AGG


May 24, 2021



/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812